PER CURIAM.
These appeals are from summary judgments granted to Packaging Corporation of America in actions brought against it and others to recover damages for the death of Robert F. Schenk and injuries to William E. Loehr, which resulted from an automobile accident in Michigan. The car in which they were riding came in contact with a tractor-truck loaded with pulpwood, or with some portion 0f the load, and the death and injuries followed.
The Packaging Corporation’s motion for summary judgment was based on the fact that the pulpwood was being delivered to one of its plants by an independent contractor over whom it had no sort of control, nor had it exercised or attempted to exercise control over him. The District Court granted the motions and directed the entry of final judgments in favor of Packaging Corporation, as he expressly determined under Rule 54(b), Fed.R.Civ.P., that in these multiple party actions there was no just reason for de*368lay. Thus the appeals are properly before us even though the claims against the other defendants have not been adjudicated.
We affirm the judgments of the District Court on the opinion of District Judge Noel P. Fox in Schenk, Admr. v. Packaging Corporation of America (our number 17,387), which is reported in 267 F.Supp. 439 (1966).
Affirmed.